DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan-Te Fu on 06/01/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by the applicant on 05/20/2022.

Claim 13 (Currently Amended).  A projection apparatus, comprising: an illumination system, a light valve, and a projection lens, wherein the illumination system is adapted to provide an illumination beam, the light valve is disposed on a transmission path of the illumination beam and adapted to convert the illumination beam into an image beam, the projection lens is disposed on a transmission path of the image beam, and the illumination system comprises: 
an exciting light source, adapted to provide an exciting beam; and
 a wavelength-converting device, disposed on a transmission path of the exciting beam, a wavelength-converting layer of the wavelength-converting device is adapted to convert the exciting beam into a converted beam, wherein the wavelength-converting device has a light incident side and the wavelength-converting device comprises an inner annular portion and an annular portion, wherein: 
the annular portion is connected to an outer edge of the inner annular portion, the annular portion comprises a wavelength-converting portion, a first heat-conductive bonding medium, a reflective layer, and the wavelength-converting layer, wherein: 
a groove is annularly disposed in the wavelength-converting portion, and the groove is recessed from the light incident side of the wavelength-converting device; 
the first heat-conductive bonding medium is disposed in the groove; 
the reflective layer is disposed on the first heat-conductive bonding medium; AFTER FINAL16/662,043 
-5-Dkt. No.: 19758COR-USand 
the wavelength-converting layer is disposed on the reflective layer and has a light receiving surface[[.]]
, wherein the groove comprises a bottom surface, an inner ring wall surface and an outer ring wall surface, the inner ring wall surface has a first end and a second end, and the outer ring wall surface has a third end and a fourth end, wherein the first end is adjacent to the light incident side relative to the second end, the third end is adjacent to the light incident side relative to the fourth end, and the second end and the fourth end are in contact with the bottom surface, and wherein a depth between the first end and the second end  is substantially the same as a depth between the third end and the fourth end.

Claims 8-9 are directed to an allowable species with an allowable generic claims 1 and claims 14-24  are directed to an allowable species with an allowable generic claims 13. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9, directed to a species based on the allowed generic claims 1, and claims 13-24, directed to a species based on the allowed generic claims 13, previously withdrawn from consideration as a result of a restriction requirement, claims 8-9, 13-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 13, the prior art made of record does not disclose or suggest either alone or in combination “wherein the groove comprises a bottom surface, an inner ring wall surface and an outer ring wall surface, the inner ring wall surface has a first end and a second end, and the outer ring wall surface has a third end and a fourth end, wherein the first end is adjacent to the light incident side relative to the second end, the third end is adjacent to the light incident side relative to the fourth end, and the second end and the fourth end are in contact with the bottom surface, and wherein a depth between the first end and the second end  is substantially the same as a depth between the third end and the fourth end” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Tsai & Chen (see previous office action) fails to disclose above limitation in the claimed context. The other cited arts fail to cure deficiencies of Tsai.
Claims 2-12 are allowed being dependent on claim 1.
Claims 14-24 are allowed being dependent on claim 13.
The closest prior of records are Tsai et al. (US 2017/0269464 A1) in view of Chen (US 2017/0180686 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813         
                                                                                                                                                                                                  /SHAHED AHMED/Primary Examiner, Art Unit 2813